Dewey, J.
The allowance to the widow by the judge of probate had priority over other claims upon the estate. St. 1838, c. 145, § 2. Gen. Sts. c. 96, § 5. She was clearly entitled to take specific articles of personal property, returned in the inven ■ toryj to the amount of two hundred and fifty dollars. If the same were sold by the administrator without her waiving her claim to her allowance, she is entitled to the proceeds of them, at least. As she did not object to the sale of them, she should only recover the actual amount realized from the sale of the articles at auction. Making this deduction, we see no ground for the administrator’s withholding the payment to her of the residue of her allowance.
The case finds that she did not intend to waive her claim, nor did the administrator so understand. The administrator is by law to be charged with the inventory of the entire personal property, and the amount of the allowance to the "widow is to be allowed to the administrator, on settling his account of administration. The practical result will be the same as if she had taken specific articles of personal property to the amount of two hundred and fifty dollars, the estate of the deceased being credited with the actual sales, and charged only with a payment to the. widow of the sum realized from the sale of the personal property allowed to her. We think therefore that the judge of próbate properly held, in stating the administrator’s account, that the allowance to the widow is to have a priority, and that a sum sufficient to discharge that claim was to be first applied, before any allowance for payment of debts due from the estate, or expenses of settling the same.
The account of the administrator is to be stated upon the foregoing principles, and a proper decree made to that effect. It having been otherwise stated, and a claim made by the administrator to appropriate the personal property to the payment of other debts, and in discharge of the expenses of administration, the widow might properly object thereto.